18-3762
     Gurung v. Barr
                                                                          BIA
                                                                    Loprest, IJ
                                                                 A 208 192 814
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 17th day of December, two thousand twenty.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            JOSÉ A. CABRANES,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   GOPAL JANG GURUNG,
14            Petitioner,
15
16                    v.                                  18-3762
17                                                        NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Khagendra Gharti Chhetry, Esq.,
24                                    New York, NY.
25
26   FOR RESPONDENT:                  Jeffrey Bossert Clark, Acting
27                                    Assistant Attorney General;
28                                    Jessica E. Burns, Senior
 1                                    Litigation Counsel; Edward C.
 2                                    Durant, Attorney, Office of
 3                                    Immigration Litigation, United
 4                                    States Department of Justice,
 5                                    Washington, DC.

 6          UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10          Petitioner Gopal Jang Gurung, a native and citizen of

11   Nepal, seeks review of a November 29, 2018, decision of the

12   BIA affirming an October 16, 2017, decision of an Immigration

13   Judge     (“IJ”)    denying     Gurung’s   application      for   asylum,

14   withholding    of    removal,    and   relief   under   the    Convention

15   Against Torture (“CAT”).         In re Gopal Jang Gurung, No. A       208

16   192 814 (B.I.A. Nov. 29, 2018), aff’g No. A 208 192 814

17   (Immig. Ct. N.Y. City Oct. 16, 2017).           We assume the parties’

18   familiarity with the underlying facts and procedural history.

19           We have reviewed the IJ’s decision as modified by the

20   BIA.    See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d
21   520, 522 (2d Cir. 2005).         The applicable standards of review

22   are well established.         See 8 U.S.C. § 1252(b)(4)(B); Hong Fei

23   Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018) (reviewing

24   adverse     credibility       determination     under   a     substantial
                                          2
 1   evidence standard).

 2         “Considering the totality of the circumstances, and all

 3   relevant factors, a trier of fact may base a credibility

 4   determination on . . . the consistency between the applicant’s

 5   or witness’s written and oral statements . . . , the internal

 6   consistency of each such statement, the consistency of such

 7   statements with other evidence of record . . . and any

 8   inaccuracies or falsehoods in such statements, without regard

 9   to whether an inconsistency, inaccuracy, or falsehood goes to

10   the heart of the applicant’s claim, or any other relevant

11   factor.”   8 U.S.C. § 1158(b)(1)(B)(iii).    “We defer . . . to

12   an IJ’s credibility determination unless, from the totality

13   of the circumstances, it is plain that no reasonable fact-

14   finder could make such an adverse credibility ruling.”        Xiu

15   Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord

16   Hong Fei Gao, 891 F.3d at 76.

17         Here, the agency relied on four findings to support its

18   adverse    credibility    determination,    one     of   which—an

19   inconsistency regarding threats Gurung received—was in error.

20   Regarding the number of threats Gurung received, the IJ did

21   not   consider   that    Gurung   was   answering    a   question

22   specifically about the time after he arrived in Kathmandu or
                                  3
 1   his   later      testimony       on    cross-examination      that    he    was

 2   threatened a total of three times.                 See Hong Fei Gao, 891
3 F.3d at 76 (substantial evidence requires the findings be

 4   “supported by reasonable, substantial and probative evidence

 5   in the record when considered as a whole”).                    Despite this

 6   error,     the        other    three    findings     discussed       below—two

 7   inconsistencies and one omission—provide substantial evidence

 8   for the adverse credibility determination.                  See Xiu Xia Lin,

 9 534 F.3d       at     167.      Accordingly,      remand     for     further

10   consideration would be futile.               Lianping Li v. Lynch, 839

11 F.3d 144, 149–50 (2d Cir. 2016) (holding that remand may be

12   futile where error-free findings provide substantial evidence

13   for the adverse credibility determination such that it is

14   clear the agency would reach the same decision on remand).

15         First, the agency reasonably relied on an inconsistency

16   regarding     when      Gurung    joined   the     Nepali    Congress      Party

17   (“NCP”).     Gurung testified he joined the NCP in the year 2070

18   of the Nepali calendar, or February 2014.                      However, his

19   written statement states that he joined the NCP “in February

20   2013 (Magh 1969)” and that his first encounter with the

21   Maoists occurred in January 2014.                Gurung’s testimony that

22   he joined in February 2014 was also internally inconsistent
                                  4
 1   with his later testimony that he started having problems with

 2   Maoists prior to that time.          The agency’s reliance on this

 3   inconsistency was reasonable as it concerned the central

 4   issue of when he became politically active.                See 8 U.S.C.

 5   § 1158(b)(1)(B)(iii); Hong Fei Gao, 891 F.3d at 76.

 6         Second, the agency reasonably relied on inconsistent

 7   accounts    of    where   the   second   beating   occurred.     Gurung

 8   alternately stated that Maoists beat him while he was taking

 9   care of his goats in his village, or when he was 35 minutes

10   away from his house, or while he was in the jungle.            The IJ’s

11   reliance on this inconsistency was reasonable because it

12   related to the location of one of only two alleged beatings

13   and implicated questions about how his attackers located him

14   or whether there would have been witnesses.                See Hong Fei

15   Gao, 891 F.3d at 77; Xian Tuan Ye v. Dep’t of Homeland Sec.,

16   446 F.3d 289, 295 (2d Cir. 2006) (holding that “material

17   inconsistency in an aspect of [the] story that served as an

18   example    of    the   very   persecution   from   which   [petitioner]

19   sought asylum . . . afforded substantial evidence to support

20   the   adverse     credibility    finding”   (internal      citation   and

21   quotation marks omitted)).        Gurung’s current explanation that

22   he could not remember does not compel a contrary conclusion.
                                  5
 1   See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

 2   petitioner must do more than offer a plausible explanation

 3   for his inconsistent statements to secure relief; he must

 4   demonstrate that a reasonable fact-finder would be compelled

 5   to   credit   his    testimony.”     (internal       quotation   marks

 6   omitted)).

 7        Third,   the    agency    reasonably      relied    on   Gurung’s

 8   testimonial omission that Maoists beat his wife so badly that

 9   she needed hospital treatment.       Gurung wrote in his statement

10   that Maoists “got fury and beat [his] wife very mercilessly”

11   and neighbors took her to the hospital, but he omitted any

12   physical harm when testifying about this incident—stating

13   only that they threatened her and demanded money.                While

14   omissions are generally less probative than inconsistencies,

15   Gurung’s omission is essentially a different description of

16   a serious event and one that goes to the heart of his claim

17   that the Maoists continue to seek him out and would harm him

18   if he returned.      See Hong Fei Gao, 891 F.3d at 78–79 (to

19   assess   probative   value    of   omission,    IJ   should   consider

20   whether reasonable, credible applicant would have disclosed

21   the information).    Because this incident went directly to his

22   fear of future harm, his explanation that it occurred after
                                  6
 1   he left Nepal is not compelling, particularly as he deemed it

 2   important enough to mention in his application.       Majidi, 430
3 F.3d at 80–81.

 4         Given these inconsistencies and the omission that relate

 5   to the timing of Gurung’s political activities, the details

 6   of one of two attacks, and whether his wife suffered physical

 7   harm from people seeking him out, the adverse credibility

 8   determination is supported by substantial evidence.              See

 9   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.

10   The   adverse   credibility   determination   is   dispositive   of

11   asylum, withholding of removal, and CAT relief because all

12   three forms of relief are based on the same factual predicate.

13   See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

14         For the foregoing reasons, the petition for review is

15   DENIED.   All pending motions and applications are DENIED and

16   stays VACATED.

17                                  FOR THE COURT:
18                                  Catherine O’Hagan Wolfe,
19                                  Clerk of Court
20




                                     7